[Cite as State v. Perez, 2020-Ohio-530.]


STATE OF OHIO                      )                 IN THE COURT OF APPEALS
                                   )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                   )

STATE OF OHIO                                        C.A. No.      19CA011461

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
HECTOR PEREZ                                         COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
        Appellant                                    CASE No.   16CR094592

                                  DECISION AND JOURNAL ENTRY

Dated: February 18, 2020



        CALLAHAN, Presiding Judge.

        {¶1}     Appellant, Hector Perez, appeals an order that denied his motion to suppress.

This Court reverses.

                                                I.

        {¶2}     Mr. Perez was arrested following a traffic stop and charged with trafficking in

drugs, possession of drugs, tampering with evidence, possessing criminal tools, driving under

suspension, and use or possession of drug paraphernalia. He moved to suppress the evidence

gained as a result of the stop, arguing that there was no reasonable suspicion that he had

committed criminal activity, that he was arrested without probable cause, and that he did not

consent to a warrantless search of his vehicle. With respect to the issue of reasonable suspicion,

Mr. Perez argued that although the officer who conducted the stop wrote in his incident report

that Mr. Perez failed to stop at a stop sign, the dashboard camera video did not corroborate that

version of events.
                                                 2


       {¶3}    In conjunction with the motion to suppress, Mr. Perez moved the trial court to

conduct an in-person view of the scene of the stop, purportedly under R.C. 2945.16.1 The trial

court granted the motion and viewed the scene “with [Mr. Perez’s] investigator driving a vehicle

at the approximate distance as [Mr. Perez] was from the investigating officer in this case” and

with Mr. Perez, defense counsel, the prosecuting attorney, and the investigating police officer

present. The trial court then denied the motion to suppress, noting that “[t]he court was able to

discern from the same vantage point as [the investigating officer] whether the approaching

vehicle stopped at the intersection or committed a traffic violation by rolling through the stop

sign.” The trial court reasoned that because “the alleged inability of the investigating officer to

observe a similar alleged traffic law violation was the basis of the * * * [m]otion,” the motion

should be denied.

       {¶4}    Mr. Perez pleaded no contest to the charges, and the trial court found him guilty.

The trial court sentenced him to concurrent prison terms of five years and twenty-four months,

respectively, and to a concurrent term of 180 days in the Lorain County Community Correctional

Facility; imposed a fine; and ordered the forfeiture of $3,725 in cash. Mr. Perez filed this appeal.

                                                II.

                                  ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED WHEN IT DENIED MR. PEREZ’S MOTION TO
       SUPPRESS AS IT WAS NOT SUPPORTED BY COMPETENT, CREDIBLE
       EVIDENCE.

       {¶5}    In his only assignment of error, Mr. Perez has argued that the trial court’s decision

denying his motion to suppress was not supported by competent credible evidence because it was




       1
         This Court takes no position at this time regarding whether an in-person view of the
location was appropriate under R.C. 2945.16 given the circumstances.
                                                     3


based solely on the trial court’s own observations. The State of Ohio has conceded that the trial

court erred by denying the motion because, in doing so, the trial court failed to make findings of

fact. This Court agrees with the State’s position.

        {¶6}    This Court’s review of a trial court’s ruling on the motion to suppress presents a

mixed question of law and fact. State v. Burnside, 100 Ohio St. 3d 152, 2003-Ohio-5372, ¶ 8.

This Court accepts a trial court’s findings of fact if supported by competent, credible evidence.

Burnside at ¶ 8. Once this Court has determined that the trial court’s factual findings are

supported by the evidence, we consider the trial court’s legal conclusions de novo. See id. In

other words, this Court then accepts the trial court’s findings of fact as true and “must then

independently determine, without deference to the conclusion of the trial court, whether the facts

satisfy the applicable legal standard.” Id., citing State v. McNamara, 124 Ohio App. 3d 706, 710

(4th Dist.1997).

        {¶7}    When a trial court fails to make findings of fact in support of an order ruling on a

motion to suppress, this Court must reverse that decision and remand the matter for the trial court

to do so. See State v. Murphy, 9th Dist. Summit No. 29150, 2019-Ohio-515, ¶ 14, citing State v.

Trivett, 9th Dist. Medina No. 15CA0041-M, 2016-Ohio-8204, ¶ 7; State v. Soto, 9th Dist. Lorain

No. 16CA011024, 2017-Ohio-4348, ¶ 10; State v. Purefoy, 9th Dist. Summit No. 27992, 2017-

Ohio-79, ¶ 18. Accordingly, Mr. Perez’s assignment of error is sustained to the extent that the

trial court failed to make factual findings. See Purefoy at ¶ 18. Compare Crim.R. 12(F). In

addition, this Court notes that the trial court also failed to address the substance of Mr. Perez’s

arguments related to the constitutionality of his stop and the resulting search. This Court must

therefore remand this matter for the trial court to make factual findings and address the motion to
                                                 4


suppress in the first instance. Purefoy at ¶ 18. The remainder of Mr. Perez’s arguments in

support of his assignment of error are premature at this time.

       {¶8}    Mr. Perez’s assignment of error is sustained.

                                                III.

       {¶9}    Mr. Perez’s assignment of error is sustained. The judgment of the Lorain County

Court of Common Pleas is reversed, and this matter is remanded to the trial court for proceedings

consistent with this opinion.

                                                                             Judgement reversed
                                                                            and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.



                                                       LYNNE S. CALLAHAN
                                                       FOR THE COURT
                                           5




SCHAFER, J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

MICHAEL J. DUFF, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, and PATRICK M. HAKOS, JR., Assistant Prosecuting
Attorney, for Appellee.